DETAILED ACTION
Claim(s) 1-13 is/are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/05/2019 is being considered by the examiner.
Claim Interpretation  - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 10, the claim recites the limitation "the diaper body" in line 6.  In light of the specification, there is insufficient antecedent basis for this limitation in the claim. “A diaper body” has not been previously recited within claim 10. For the purposes of examination, “the diaper body” is being interpreted as a newly introduced element. It is recommended to the Applicants to amend claim 10 to ensure proper antecedent basis and to avoid confusion with “a body of the diaper” recited in claim 11. Claims 11-13 are rejected due to their dependence from Claim 10. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gael et al. (Pat. No. US 6,203,496), hereinafter referred to as Gael.
The claims are generally directed towards an infection diagnosing diaper adapted to being worn by a patient, comprising: a urine reactant incorporated into a test strip which is integrated in the diaper for indicating the existence of a positive condition not limited to diagnosing of a urinary tract infection; and the urine reactant including at least one chemical agent or indicator and which, upon coming into contact with urine issued by the patient and triggering the positive condition, alerting a care provider of the condition.
Regarding Claim 1, Gael discloses an infection diagnosing diaper adapted to being worn by a patient (Abstract, “disposable diaper that has one or more chemical reagents … leukocytes, blood, glucose, nitrites, protein, ketones … medical abnormality”, Fig. 1, and col. 2, lines 60-63), comprising: 
a urine reactant (col. 2, line 67 - col. 3, line 32, “at least one chemical reagent is provided in the liquid-absorbent layer …”, and Table 1) incorporated into a test strip (Fig. 1, element 105) which is integrated in the diaper for indicating the existence of a positive condition not limited to diagnosing of a urinary tract infection (col. 2, line 67 - col. 3, line 49, “chemical reagent is provided in the liquid-absorbent layer … a change in color of any of the reagents indicates the presence of an abnormal substance in the urine” and col. 4, lines 34 - 41, “conditions … urinary tract infections, glycosuria, kidney or biliary abnormalities …”); and 
the urine reactant including at least one chemical agent or indicator (col. 2, line 67 - col. 3, line 49, “chemical reagent is provided in the liquid-absorbent layer … a change in color of any of the reagents indicates the presence of an abnormal substance in the urine” and Table 1) and which, upon coming into contact with urine issued by the patient and triggering the positive condition, alerting a care provider of the condition (col. 3, lines 33-49, “color changes associated with the various reactions and are easily visible through the inside sheet on removal of the diaper, or through the outside sheet …” and col. 4, lines 34-41, “screen patients for conditions …”).
Regarding Claim 2, Gael discloses the invention as described in claim 1, further comprising said test strip being integrated into either an interior or exterior of a body of the diaper (Fig. 1, element 105, Fig. 2, element 206, col. 2, line 67 - col. 3, line 32, “diaper comprises a liquid-permeable inside sheet, a liquid-absorbent layer, and a liquid-impermeable outside sheet … at least one chemical reagent is provided in the liquid-absorbent layer …”).  
Regarding Claim 3, Gael discloses the invention of claim 1 said test strip being positioned in extending fashion along a midsection of the diaper (Fig. 1, element 105, col. 3, lines 50-62, “reagent may be provided in the liquid-absorbent layer in the region 105 … number of reagents may be provided in the liquid-absorbent layer in the form of the array …”, Fig. 3, element 308, and Fig. 4, element 4, Gael describes other reagent layouts).
Regarding Claim 4, Gael discloses the invention as described in claim 1, said output further including a colorant which is released by instruction of the test strip in order to notify the wearer or care giver (col. 2, line 67 - col. 3, line 32, “reagents, the substances with which they react, and the color changes …”, Table 1, and col. 4, lines 34-41).
Regarding Claim 5, Gael discloses the invention as described in claim 1, further comprising the test strip defining a first layer (Fig. 1, element 105, col. 2, line 67 - col. 3, line 1, “at least one chemical reagent is provided in the liquid-absorbent layer”, and col. 3, line 33-49, “chemical regents may be provided in the liquid-absorbent layer by any of a number of methods … application of powder … weaving of fibers …”) and a second strip defining a second layer (Fig. 1, element 104, “outside sheet”) sandwiching opposites sides of the diaper body (Fig. 1, elements 105 and 104 sandwich element 103, element 103 being the diaper body) which further integrates a detection material constructed to react to a chemical conduit established between the layers(col. 3, lines 33-49, “chemical reagents may be provided in the liquid-absorbent layer by any of a number methods … color changes associated with the various reactions are easily visible through the inside sheet on removal of the diaper, or through the outside sheet even before removal …”, the reagents react with the absorbent material causing the absorbent material to change color, and the outer layer allowing for the reaction and color change to be visible).
Regarding Claim 6, Gael discloses an infection diagnosing diaper adapted to being worn by a patient (Abstract, “disposable diaper that has one or more chemical reagents … leukocytes, blood, glucose, nitrites, protein, ketones … medical abnormality”, Fig. 1, and col. 2, lines 60-63), comprising: 
a urine reactant (col. 2, line 67 - col. 3, line 32, “at least one chemical reagent is provided in the liquid-absorbent layer …”, and Table 1) incorporated into a test strip (Fig. 1, element 105) which is integrated in the diaper in extending fashion along a midsection of the diaper for indicating the existence of a positive condition not limited to diagnosing of a urinary tract infection (col. 2, line 67 - col. 3, line 49, “chemical reagent is provided in the liquid-absorbent layer … a change in color of any of the reagents indicates the presence of an abnormal substance in the urine” and col. 4, lines 34 - 41, “conditions … urinary tract infections, glycosuria, kidney or biliary abnormalities …” and Fig. 1, element 105, col. 3, lines 50-62, “reagent may be provided in the liquid-absorbent layer in the region 105 … number of reagents may be provided in the liquid-absorbent layer in the form of the array …”, Fig. 3, element 308, and Fig. 4, element 4, Gael describes other reagent layouts); and 
the urine reactant including at least one chemical agent or indicator (col. 2, line 67 - col. 3, line 49, “chemical reagent is provided in the liquid-absorbent layer … a change in color of any of the reagents indicates the presence of an abnormal substance in the urine” and Table 1) and which, upon coming into contact with urine issued by the patient and triggering the positive condition, alerting a care provider of the condition (col. 3, lines 33-49, “color changes associated with the various reactions and are easily visible through the inside sheet on removal of the diaper, or through the outside sheet …” and col. 4, lines 34-41, “screen patients for conditions …”).
Regarding Claim 7, Gael discloses the invention as described in claim 6, further comprising said test strip being integrated into either an interior or exterior of a body of the diaper (Fig. 1, element 105, Fig. 2, element 206, col. 2, line 67 - col. 3, line 32, “diaper comprises a liquid-permeable inside sheet, a liquid-absorbent layer, and a liquid-impermeable outside sheet … at least one chemical reagent is provided in the liquid-absorbent layer …”).
Regarding Claim 8, Gael discloses the invention as described in claim 6, said output further including a colorant which is released by instruction of the test strip in order to notify the wearer or care giver (col. 2, line 67 - col. 3, line 32, “reagents, the substances with which they react, and the color changes …”, Table 1, and col. 4, lines 34-41).
Regarding Claim 9, Gael discloses the invention as described in claim 6, further comprising the test strip defining a first layer (Fig. 1, element 105, col. 2, line 67 - col. 3, line 1, “at least one chemical reagent is provided in the liquid-absorbent layer”, and col. 3, line 33-49, “chemical regents may be provided in the liquid-absorbent layer by any of a number of methods … application of powder … weaving of fibers …”) and a second strip defining a second layer (Fig. 1, element 104, “outside sheet”) sandwiching opposites sides of the diaper body (Fig. 1, elements 105 and 104 sandwich element 103, element 103 being the diaper body) which further integrates a detection material constructed to react to a chemical conduit established between the layers (col. 3, lines 33-49, “chemical reagents may be provided in the liquid-absorbent layer by any of a number methods … color changes associated with the various reactions are easily visible through the inside sheet on removal of the diaper, or through the outside sheet even before removal …”, the reagents react with the absorbent material causing the absorbent material to change color, and the outer layer allowing for the reaction and color change to be visible).
Regarding Claim 10, Gael discloses an infection diagnosing diaper adapted to being worn by a patient (Abstract, “disposable diaper that has one or more chemical reagents … leukocytes, blood, glucose, nitrites, protein, ketones … medical abnormality”, Fig. 1, and col. 2, lines 60-63), comprising:  10Docket No.: 15ADAR10002PA
a urine reactant (col. 2, line 67 - col. 3, line 32, “at least one chemical reagent is provided in the liquid-absorbent layer …”, and Table 1) incorporated into a test strip (Fig. 1, element 105) which is integrated in the diaper for indicating the existence of a positive condition not limited to diagnosing of a urinary tract infection (col. 2, line 67 - col. 3, line 49, “chemical reagent is provided in the liquid-absorbent layer … a change in color of any of the reagents indicates the presence of an abnormal substance in the urine” and col. 4, lines 34 - 41, “conditions … urinary tract infections, glycosuria, kidney or biliary abnormalities …”); 
the test strip defining a first layer (Fig. 1, element 105, col. 2, line 67 - col. 3, line 1, “at least one chemical reagent is provided in the liquid-absorbent layer”, and col. 3, line 33-49, “chemical regents may be provided in the liquid-absorbent layer by any of a number of methods … application of powder … weaving of fibers …”) and a second strip defining a second layer (Fig. 1, element 104, “outside sheet”) sandwiching opposites sides of the diaper body (Fig. 1, elements 105 and 104 sandwich element 103, element 103 being the diaper body) which further integrates a detection material constructed to react to a chemical conduit established between the layers (col. 3, lines 33-49, “chemical reagents may be provided in the liquid-absorbent layer by any of a number methods … color changes associated with the various reactions are easily visible through the inside sheet on removal of the diaper, or through the outside sheet even before removal …”, the reagents react with the absorbent material causing the absorbent material to change color, and the outer layer allowing for the reaction and color change to be visible); and 
the urine reactant including at least one chemical agent or indicator (col. 2, line 67 - col. 3, line 49, “chemical reagent is provided in the liquid-absorbent layer … a change in color of any of the reagents indicates the presence of an abnormal substance in the urine” and Table 1) and which, upon coming into contact with urine issued by the patient and triggering the positive condition, alerting a care provider of the condition (col. 3, lines 33-49, “color changes associated with the various reactions and are easily visible through the inside sheet on removal of the diaper, or through the outside sheet …” and col. 4, lines 34-41, “screen patients for conditions …”).
Regarding Claim 11, Gael discloses the invention as described in claim 10, further comprising said test strip being integrated into either an interior or exterior of a body of the diaper (Fig. 1, element 105, Fig. 2, element 206, col. 2, line 67 - col. 3, line 32, “diaper comprises a liquid-permeable inside sheet, a liquid-absorbent layer, and a liquid-impermeable outside sheet … at least one chemical reagent is provided in the liquid-absorbent layer …”).
Regarding Claim 12, Gael discloses the invention of claim 10 said test strip being positioned in extending fashion along a midsection of the diaper (Fig. 1, element 105, col. 3, lines 50-62, “reagent may be provided in the liquid-absorbent layer in the region 105 … number of reagents may be provided in the liquid-absorbent layer in the form of the array …”, Fig. 3, element 308, and Fig. 4, element 4, Gael describes other reagent layouts).
Regarding Claim 13, Gael discloses the invention as described in claim 10, said output further including a colorant which is released by instruction of the test strip in order to notify the wearer or care giver (col. 2, line 67 - col. 3, line 32, “reagents, the substances with which they react, and the color changes …”, Table 1, and col. 4, lines 34-41).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Springer et al. (Pub. No. US 2003/0130631) discloses an apparatus for gauging the levels of pH in the interiors of articles such as diapers including an absorbent core and chemically reactive means to respond to a change in pH and indicate a color change visible from an exterior surface of the diaper (Fig. 2, Fig. 3, para. [0038], and para. [0041]).
Kritzman et al. (Pat. No. US 6,921,647) discloses a secretion-monitoring article including a diaper for monitoring amniotic fluid, or secretions associated with bacterial, parasite, fungal, or yeast infections by changing colors in the presence of a certain pH (Fig. 4A-4C, Table 1, col. 10, line 42 - col. 11, line 7, col. 11, line 50 - col. 12, line 31).
Song (Pat. No. US 7,846,383) discloses a device for detecting the presence or amount of bilirubin or urobilinogen integrated into a diaper to provide information and an early warning to a user or caregiver through a visible window from an exterior surface (Abstract, Fig. 1, Fig. 2, Fig. 3, Fig. 5, col. 15, line 48 - col. 16, line 43).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791